Title: Enclosure I: George Washington to Commissioners of the Federal District, 1 December 1791
From: Washington, George
To: Commissioners of the Federal District


EnclosuresIGeorge Washington to Commissioners of the Federal District

Gentlemen
Philadelphia Dec. 1. 1791.

I recieve with real mortification the account of the demolition of Mr. Carrol’s house by Majr. L’Enfant, against his consent, and without authority from yourselves, or any other person: for you have done me but justice in asserting he had no such authority from me. My letter of the 28th. ult. to Mr. Carrol of Duddington will prove this. I now inclose you one to Majr. L’Enfant, in which you will see what I say to him on this subject, and will then be so good  as to deliver it to him.—You are as sensible as I am, of his value to us. But this has it’s limits, and there is a point beyond which he might be overvalued. If he is saved from the notice of the law on the present occasion, I would chuse he should owe it entirely to yourselves, and that he be made sensible that there will be no interference from me on his behalf.
